DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I in the reply filed on 06/15/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations…”a winding coil disposed in the second surface of the mold portion..” is vague and indefinite. The winding coil appears to be on top of the mold portion and not in the mold portion. The examiner unclear on how the applicant is interpreting in the mold portion.

Regarding claim 1, the limitations…” accommodating grooves on the first surface of the mold portion to be spaced apart from each other in a longitudinal direction of the coil component …” is vague and indefinite. The examiner is unclear on which direction the applicant is interpreting the longitudinal direction. Figures 1-2 shows how the grooves are spaced in x direction (longitudinal direction). Figure 3 shows how the grooves are spaced in the y direction (width direction). Which direction the applicant is interpreting the longitudinal direction? Wouldn’t the longitudinal direction be in the vertical direction similar to the Z direction and either the x or y would be the latitudinal direction? 

Regarding claim 6, the limitations…” wherein the minimum distance from the accommodating groove to the second surface of the mold portion increases or decreases in the longitudinal direction perpendicular to the width direction…” is vague and indefinite. The examiner is unclear on which direction the applicant is interpreting the longitudinal direction. Figures 1-2 shows how the grooves moves in the y direction (width direction) but figure 3 shows how the grooves are moving the x direction (longitudinal direction). Which direction the applicant is interpreting the longitudinal direction? Wouldn’t the longitudinal direction be in the vertical direction similar to the Z direction and either the x or y would be the latitudinal direction?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 6 12-13 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Yan et al. (US 2010/0271162).
Regarding claim 1, Yan et al. (figures 5-6 and para 0046-0060) discloses a mold portion (110) having a first surface and a second surface opposing each other (see figure 5); a winding coil (104) disposed in the second surface of the mold portion (see figures 5-6); a cover portion (112) disposed on the mold portion and the winding coil (see figure 6); and accommodating grooves on the first surface of the mold portion to be spaced apart from each other in a longitudinal direction of the coil component (see figure 1 and para 0055-0056 disclosing the groove potions of the mold portion), both ends of the winding coil being disposed in the accommodating grooves (see figure 2 and 6), respectively, wherein an accommodating groove of the accommodating grooves extends from one side of the mold portion in a width direction (see figure 1), and a minimum distance from the accommodating groove to the second surface of the mold portion, in a thickness  direction of the molded portion and the winding coil, increases or decreases in the width direction (see figure 2).
Regarding claim 2, Yan et al. (figure 1) discloses wherein the minimum distance from the accommodating groove to the second surface of the mold portion is maximal in a center portion of the accommodating groove.
Regarding claim 3, Yan et al. (figure 1) discloses wherein the minimum distance from the accommodating groove to the second surface of the mold portion decreases from a center portion of the accommodating grooves outwardly of the accommodating groove.
Regarding claim 6, Yan et al. (figure 1) discloses wherein the minimum distance from the accommodating groove to the second surface of the mold portion increases or decreases in the longitudinal direction perpendicular to the width direction.
Regarding claim 12, Yan et al. (figure 6 and para 0050/0057) discloses wherein each of both ends of the winding coil pass through the mold portion.
Regarding claim 13, Yan et al. (figure 6 and para 0050/0057) discloses wherein the both end portions of the winding coil bend toward the first surface in a direction connecting the first and second surfaces of the molded portion, and penetrating through the accommodating grooves, respectively.
Regarding claim 16, Yan et al. (figure 1) discloses wherein each of the first and second accommodation grooves is exposed to one side surface of the molded portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2010/0271162) in view of Kuroiwa et al. (US 7,209,022).
Regarding claim 7, Yan et al. (figures 5-6 and para 0046-0060) discloses
first and second external electrodes disposed in the accommodating grooves to be respectively connected to the both ends of the winding coil (see figures 1 and 5-6).
	Yan et al. does not expressly disclose wherein a concave portion is disposed in a region corresponding to the center portion of the accommodating groove, in each of the first and second external electrodes.
Kuroiwa et al. (figures 4-5) disclose wherein a concave portion is disposed in a region corresponding to the center portion of the accommodating groove, in each of the first and second external electrodes (15a/15b).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a concave portion is disposed in a region corresponding to the center portion of the accommodating groove, in each of the first and second external electrodes as taught by Kuroiwa et al. to the inductive device of Yan et al. so as to increase the mechanical strength between the inductive device and the printed circuit board when the soldering process is used to attach the components together.
Regarding claim 14, Yan et al. (figures 5-6 and para 0046-0060) discloses all the limitations as noted above but does not expressly disclose wherein both end portions of the winding coil further bend toward one side surface of the molded portion in the width direction, and extend onto the accommodating grooves in the width direction.
Kuroiwa et al. (figures 4-5) disclose wherein both end portions of the winding coil further bend toward one side surface of the molded portion in the width direction, and extend onto the accommodating grooves in the width direction (see Col 6, lines 49-65)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein both end portions of the winding coil further bend toward one side surface of the molded portion in the width direction, and extend onto the accommodating grooves in the width direction as taught by Kuroiwa et al. to the inductive device of Yan et al. so as to increase the mechanical strength between the inductive device and the printed circuit board when the soldering process is used to attach the components together.


3.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2010/0271162) in view of Kuroiwa et al. (US 7,209,022) in further view of Matsumoto et al. (US 2012/0274433).
Regarding claim 8, Yan et al. (figures 5-6 and para 0046-0060) discloses all the limitations as noted above but does not expressly disclose wherein each of the first and second external electrodes includes a first layer in contact with and connected to the both ends of the winding coil, and a second layer covering the first layer.
Matsumoto et al. (figure 2 and para 0051-0054) wherein each of the first and second external electrodes (Et1/Et2) includes a first layer (12/16 and 13/17) in contact with and connected to the both ends of the winding coil, and a second layer (18 and 19) covering the first layer (see figure 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the first and second external electrodes includes a first layer in contact with and connected to the both ends of the winding coil, and a second layer covering the first layer as taught by Matsumoto et al. to the inductive device of Yan et al. so as to prevent degradation of the inductive device  and also allow good adhesion between conductive films and molded body.
Regarding claim 9, Yan et al. (para 0061-0062) discloses wherein the first layer includes silver (Ag), and the second layer includes nickel (Ni) or tin (Sn).
Regarding claim 10, Yan et al. (para 0051) discloses an insulating layer surrounding a surface of the winding coil, wherein the insulating layer is disposed on the surface of the winding coil but is silent as to whether wherein the insulating layer is disposed on the surface of the winding coil except for regions in which the first and second external electrodes are disposed.
Matsumoto et al. (0051) wherein discloses an insulating layer is disposed on the surface of the winding coil except for regions in which the first and second external electrodes are disposed.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design an insulating layer is disposed on the surface of the winding coil except for regions in which the first and second external electrodes are disposed as taught by Matsumoto et al. to the inductive device of Yan et al. so as to also allow good adhesion between electrode and the coil wire.

4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2010/0271162) in view of Klesyk et al. (US 2011/0005064).
Regarding claim 11, Yan et al. (figures 5-6 and para 0046-0060) discloses all the limitations as noted above but does not expressly disclose wherein the molded 
portion includes a core around which the winding coil is wound, the winding coil has an innermost turn adjacent to the core, at least one middle turn, and an outermost turn, and  a width and a thickness of the innermost turn are equal to a width and thickness of the outermost turn, respectively.
Klesyk et al. (figure 1 and para 0031-0040) discloses wherein the molded 
portion includes a core around which the winding coil is wound, the winding coil has an innermost turn adjacent to the core, at least one middle turn, and an outermost turn, and  a width and a thickness of the innermost turn are equal to a width and thickness of the outermost turn, respectively.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the molded 
portion includes a core around which the winding coil is wound, the winding coil has an innermost turn adjacent to the core, at least one middle turn, and an outermost turn, and  a width and a thickness of the innermost turn are equal to a width and thickness of the outermost turn, respectively as taught by Klesyk et al. to the inductive device of Yan et al. so as to also allow for a higher inductance to be obtained.

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2010/0271162) in view of Liu et al. (US 8,723,629).
Regarding claim 15, Yan et al. (figures 5-6 and para 0046-0060) discloses all the limitations as noted above but does not expressly disclose wherein winding coil includes at least two stacks of coil turns in a thickness direction of the molded portion in parallel to a direction connecting the first and second surfaces of the molded portion.
 Liu et al. (figure 2f) disclose wherein winding coil (3) includes at least two stacks of coil turns in a thickness direction of the molded portion in parallel to a direction connecting the first and second surfaces of the molded portion.(see Col 6, lines 1-30)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein winding coil includes at least two stacks of coil turns in a thickness direction of the molded portion in parallel to a direction connecting the first and second surfaces of the molded portion
as taught by Liu et al. to the inductive device of Yan et al. so as to also allow for a more compact inductive device to be design which will save in production cost while also allowing for a higher inductance to be obtained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837